Citation Nr: 0633101	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  02-08 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for stress reaction of the right tibia 
with iliotibial band tendonitis and retropatellar pain 
syndrome.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for stress reaction of the left tibia with 
iliotibial band tendonitis and retropatellar pain syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from October 25, 1993, to 
December 2, 1993, and from January 1999 to February 2000.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a May 2002 decision by the RO 
which denied increased ratings for the veteran's right and 
left leg disabilities.  The Board remanded the appeal for 
additional development in September 2003, October 2004, and 
August 2005.  

In September 2006, the representative submitted copies of an 
August 2006 VA MRI of the veteran's knees.  The veteran 
waived RO consideration of the additional evidence and asked 
that the Board consider the information in rendering its 
decision.  As the evidence was received within 90 days of 
notification of certification of the appeal, the Board will 
consider the additional evidence in this decision.  38 C.F.R. 
§ 20.1304 (2006). 


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's right leg disability is manifested by pain 
and tenderness, and no limitation of motion in the right knee 
or ankle; more than slight impairment of right knee or ankle 
is not demonstrated.  

3.  The veteran's left leg disability is manifested by pain 
and tenderness, and no limitation of motion in the left knee 
or ankle; more than slight impairment of left knee or ankle 
is not demonstrated.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for stress reaction of the right tibia with iliotibial band 
tendonitis and retropatellar pain syndrome are not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp 2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Part 4, including Diagnostic 
Codes 5099-5262 (2006).  

2.  The criteria for an evaluation in excess of 10 percent 
for stress reaction of the left tibia with iliotibial band 
tendonitis and retropatellar pain syndrome not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Part 4, including Diagnostic 
Codes 5099-5262 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

In this case, the October 2004 Board remand and in a letter 
dated in November 2004, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letter was not sent prior to initial 
adjudication of the veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, the claims were readjudicated, and 
supplemental statements of the case were promulgated in May 
2005 and June 2006.  The veteran was notified of the evidence 
that was needed to substantiate his claims and that VA would 
assist him in obtaining evidence, but that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
claims and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In March 2006, the RO sent the veteran 
notice regarding the assignment of effective dates should a 
favorable decision be made in this case.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Although the RO did 
not subsequently readjudicate the claims, the Board finds no 
prejudice to the veteran by the timing of this notice in 
light of the Board's denial this date.  The veteran's service 
medical records and all VA and private medical records 
identified by the veteran have been obtained and associated 
with the claims file.  There is no indication in the record 
that any additional evidence relevant to the issues to be 
decided herein is available and not part of the claims file.  
The veteran was also afforded two VA examinations for the 
specific purpose of determining the extent and severity of 
his bilateral leg disabilities.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr 5, 2006).  

Increased Ratings - In General

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2006).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2006).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  The Court has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  

Right & Left Leg Disabilities

The veteran is currently assigned separate 10 percent 
evaluations for stress reaction of the right and left tibia 
with iliotibial band tendonitis and retropatellar pain 
syndrome under the provisions of Diagnostic Code (DC) 5262, 
which allows for a 10 percent rating when there is malunion 
of the tibia and fibula with slight knee or ankle disability; 
20 percent with malunion and moderate knee or ankle 
disability; 30 percent when there is malunion with marked 
knee or ankle disability, and a 40 percent rating when there 
nonunion of the knee with loose motion, requiring a brace.  
38 C.F.R. § 4.71a, DC 5262.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.  

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 
degrees, and a 50 percent evaluation if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  

The normal range of motion for a knee joint is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2006).  

Under DC 5271, a 10 percent evaluation is assigned when there 
is moderate limitation of motion of the ankle, and a 20 
percent evaluation when there is marked limitation of motion.  
38 C.F.R. § 4.71a, DC 5271.

The normal range of motion for an ankle joint on dorsiflexion 
is from 0 to 20 degrees with plantar flexion from 0 to 45 
degrees.  38 C.F.R. § 4.71, Plate II (2006).  

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; service medical 
records; private treatment reports; and VA outpatient 
treatment records and two examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.  

The veteran's complaints and the clinical and diagnostic 
findings on the numerous VA outpatient and private medical 
reports from August 2000 to the present, and on the two VA 
examinations in October 2000 and February 2004 were 
essentially the same.  The veteran's principal complaints 
included chronic bilateral leg pain, tenderness, and some 
ankle instability.  The clinical findings included occasional 
edema, slight crepitus, and some restricted motion in both 
ankles on one occasion (October 2000 VA examination).  
Otherwise, there was no limitation of motion in either knee 
or ankle on any of the remaining evaluations.  All diagnostic 
studies, including November 2000 private EMG/NCV studies, 
August 2003 and 2006 VA MRI studies, and whole body bone 
scans by VA in October 2001 and August 2004, were all 
essentially normal.  Likewise, all VA x-ray studies of the 
knees and ankles were essentially normal and showed no 
significant erosive or arthritic changes in the veteran's 
knees or ankles.  

Similar negative findings were reported on a private medical 
report in November 2002.  The physician noted that extensive 
laboratory testing failed to reveal any significant 
abnormalities and, other than some joint line tenderness in 
the knees, no significant abnormalities were found on 
examination at that time.  The veteran had full range of 
motion in the knees and ankles, normal strength and sensation 
in both lower extremities, and no crepitus.  The report noted 
that there was no evidence of any bony abnormalities or any 
inflammatory or degenerative joint disease on a whole body 
scan in October 2001.  The physician comment that the 
veteran's pain seemed out of proportion to what one would 
expect without any structural abnormalities in the knees.  
She noted that there was tenderness over the pes anserine 
bursa, raising this as a possible diagnosis, but reiterated 
that the amount of pain seemed out of proportion, and 
recommended additional review of x-ray studies and bone scan.  
In an addendum in December 2002, the physician indicated that 
a review of an earlier bone scan and x-ray studies of the 
veteran's knees and right ankle were normal.  

VA outpatient notes showed that the veteran was seen on 
numerous occasions for various maladies from 2000 to August 
2006.  In October 2001, the veteran reported that his 
bilateral leg pain was constant and that he did not have 
flare-ups per se.  He wore a brace on both knees, but did not 
use a crutch, cane, or corrective shoes.  There was no 
dislocation or subluxation in either knee or any inflammatory 
arthritis.  The veteran was unemployed and going to school 
full time.  On examination, his gait was normal and there was 
no visible swelling, edema, or visible changes whatsoever in 
either lower extremity.  There was no instability in either 
knee, and no tenderness to palpation along the iliotibial 
band.  The examiner commented that the veteran's complaints 
of pain was much more pronounced along the entire length of 
the tibia from what one would expect from a stress fracture 
and was not consistent with stress reaction.  The examiner 
noted that x-ray studies and a bone scan of the lower 
extremities were negative.  The final impression was 
patellofemoral pain syndrome and no objective evidence of any 
pathology.  The examiner opined that there was no objective 
evidence of any significant functional limitation.  

In March 2002, a VA examiner opined that the veteran's 
excessive weight contributed to his bilateral leg pain and 
recommended weight loss and a conditioning program.  When 
seen in May 2002, the veteran reported that his symptoms had 
not improved; the examiner noted that the veteran had gained 
eight pounds.  In January 2003, the veteran had full range of 
motion in both knees with pain on extension.  There was no 
effusion or instability, and he was able to heel-toe walk.  
The impression was bilateral leg pain, likely due to shin 
splints from arch supports.  VA orthopedic consult notes in 
September and October 2004, indicated that the veteran 
twisted his left ankle when he fell in mid-July.  Other than 
some tenderness and laxity to varus/valgus testing in the 
left ankle, the veteran had full range of motion without 
effusion or instability in the either knee.  A review of x-
ray studies from July 2004 and current studies showed no bony 
deformities or injury other than mild soft tissue swelling.  
A VA MRI in August 2006, revealed small left knee joint 
effusion, but no evidence of meniscus tear or other pertinent 
abnormalities.  

When examined by VA in February 2004, the examiner indicated 
that the claims file was reviewed and included a detailed 
description of the veteran's medical history and complaints.  
On examination, the veteran had normal muscle tone, strength, 
and range of motion in his knees and ankles.  There was no 
effusion, crepitus, or grating in the knees or in the 
interior tibial location, and sensory motor testing and deep 
tendon reflexes were grossly intact.  There was some 
tenderness over the pes anserine bursa, bilaterally, in the 
lateral calf superiorly, and throughout the lower 
extremities, bilaterally, mostly in the anterior tibial 
region.  The examiner noted that the veteran had a multitude 
of extensive specialty evaluations, including formal 
rheumatology consultation and orthopedic and neurodiagnostic 
studies which did not reveal any significant abnormalities or 
any evidence of rheumatic disease.  

A VA orthopedic surgical note in March 2005, indicated that 
the veteran reported improvement in his ankle and knee pain 
and said that the unloading brace seemed to help his knees.  
The examiner noted that the veteran was wearing sandals and 
that the lines around his ankles indicated that he wore them 
frequently.  The veteran was not interested in surgical 
intervention and said that he would continue with 
rehabilitation, use a knee brace, and try to lose weight.  
The plan was for the veteran to return as needed.  

Based on the evidence of record, the Board finds that there 
is no competent medical evidence of more than slight 
impairment in either knee or ankle.  Except for the left 
ankle sprain in July 2004, the clinical findings on all of 
the medical reports of record, VA and private, including two 
VA examinations showed essentially full range of motion in 
both knees and ankles.  There was no instability or 
subluxation, muscle tone and strength was normal, and the 
veteran could walk on his heels and toes without difficulty.  
There is no diagnostic evidence of arthritis or other bone or 
joint abnormality.  The only positive findings were 
tenderness and some reported left ankle instability.  
However, several physicians, both private and VA, have 
commented that the veteran's complaints concerning his leg 
pain did not correlate with the level of pathology.  

Finally, the Board must also consider any additional 
functional loss under the provisions of 38 C.F.R. §§ 4.40 and 
4.45 and in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
The Board has taken note of the veteran's assertion that he 
experiences bilateral knee and ankle pain which produces 
functional limitations.  In this case, however, while the 
veteran complained of pain associated with the disabilities 
at issue, "a finding of functional loss due to pain must be 
'supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40."  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  While the veteran 
subjectively complained of pain on motion, the pathology and 
objective observations of the claimant's behavior do not 
satisfy the requirements for a higher evaluation.  Thus, the 
Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
provide a basis for a higher rating.  Furthermore, a VA 
examiner in October 2001 specifically found no objective 
evidence of any functional impairment.  Therefore, an 
increased evaluation based on pain or additional functional 
loss alone, is not warranted.  

While the veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity under 
pertinent rating criteria or the nature of the service-
connected pathology is not probative evidence.  Only someone 
qualified by knowledge, training, expertise, skill, or 
education, which the veteran is not shown by the record to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In the absence of any evidence of more than slight impairment 
in either knee or ankle which is shown to be attributable to 
the bilateral lower extremity disabilities, the Board finds 
that there is no basis for an increased rating for the right 
or left leg disability.  Accordingly, the appeal is denied.  




ORDER

An increased rating for stress reaction of the right tibia 
with iliotibial band tendonitis and retropatellar pain 
syndrome, is denied.  

An increased rating for stress reaction of the left tibia 
with iliotibial band tendonitis and retropatellar pain 
syndrome, is denied.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


